Case 1:19-cv-OOOlO-SPW-T.]C Document 20 Filed 02/14/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT FlLED

FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION C,e,k

FIRST INTERSTATE
BANCSYSTEM, INC. and FIRST
INTERSTATE BANK,

Plaintiffs,
vs.

ALVIN NOT AFRAID, JR.,
CARLSON GOES AHEAD,
RUDOLPH KNUTE OLD CROW,
RONALD ARNESON, FRANK
WHITE CLAY, SHAWN BACK
BONE, and CROW TRIBE OF
INDIANS,

Defendants.

 

 

FEB 1 4 2019

' . U S Di
Dls¢rict Of i/lt<;'r():ttacr;oun
Bil!ings a

CV 19-10-BLG-SPW

ORDER GRANTING
MOTION TO QUASH,
VACATING HEARING, AND
DISMISSING THE CASE

Before the Court is Defendant Frank White Clay’s Motion to Quash TRO

(Doc. 15). The Court grants the motion, Vacates the preliminary injunction hearing

and dismisses the case for the reasons set forth below.

I. Discussion

This Court issued a temporary restraining order on February 8, 2019, to

` afford comity and recognize and enforce the Crow Tribal Court’s January 19,

2019, and January 29, 2019, restraining orders. (Doc. 14). Upon review of White

Clay’s motion to quash and the documents in support, the Court determines that

Case 1:19-cv-OOOlO-SPW-T.]C Document 20 Filed 02/14/19 Page 2 of 4

the Crow Tribal Civil Court’s January 29, 2019, restraining order maintains the
status quo that Not Afraid Jr. is the Tribe Chairman and prevents Goes Ahead and
Back Bone from assuming or occupying Not Afraid Jr. and Old Crow’s positions,
titles, duties, and financial signature authority (Doc. l-l at 1-2). In other words,
the Crow Tribal Civil Court has already determined that Not Afraid, Jr., not Goes
Ahead or Back Bone, is entitled to access funds belonging to the Crow Tribe
currently held by First Interstate Bank. Accordingly, a temporary restraining order
v or injunction from this Court stating the same is redundant and unnecessary.

The Crow Tribal Civil Court’s January 29, 2019, order also resolves First
Interstate Bank’s cause of action, “Interpleader is a procedural device used to
resolve conflicting claims to money or property. It enables a person or entity in
possession of a tangible res or fund of money (the ‘stakeholder’) to join in a single
v suit two or more ‘claimants’ asserting mutually exclusive claims to that stake.”
Nevada v. Pioneer Cos., 245 F Supp.2d 1120, 1125 (D. Nev. 2003); see also
Minnesota Mut. Life Ins. Co. v. Ensley, 174 F 3d 977, 980 (9th Cir. 1999) (“Section
1335 allows a stakeholder to file an interpleader action to protect itself against the
problems posed by multiple claimants to a single fund.”).

In order to bring a statutory interpleader action, the plaintiff must establish
that there are “two or more adverse claimants, of diverse citizenship [Who] are

claiming or may claim to be entitled to such money or property. . . .” 28 U.S.C. §

Case 1:19-cv-00010-SPW-T.]C Document 20 Filed 02/14/19 Page 3 of 4

1335(a)(l). Moreover, “in order to avail itself of the interpleader remedy, a
stakeholder must have a good faith belief that there are or may be colorable
competing claims to the stake.” Michelman v. Lincoln Nat. Life Ins. Co., 685 F.3d
887, 894 (9th Cir. 2012).

The issue between Not Afraid, Jr., and Goes Ahead is a dispute over who
has check writing authority on the First Interstate Bank accounts. But in light of
the Crow Tribal Civil Court’s January 29, 2019, order, neither Goes Ahead nor
Back Bone have any financial signature authority for the tribal funds in the First
Interstate Bank accounts at issue. Neither Not Afraid Jr., nor Goes Ahead nor
Back Bone have a claim to the actual funds (the “stake”). The funds belong to the
Crow Tribe and only the Crow Tribe may claim entitlement to the funds. See
Libby, McNeill, & Lz'bby v. Cily Nat’l Bank, 592 F.2d 504, 508 (9th Cir. 1979)
(holding that, where “only one party makes a claim against the fund that is
insufficient [to confer statutory interpleader jurisdiction]”). There is nothing
before the Court indicating that the Crow Tribe does not want the funds to remain
in the accounts at First Interstate Bank. To that end, placing the funds with the
Court would accomplish nothing. Once a chairman is determined, the signing
authority issue will be resolved, and the chairman will need to access the money on
behalf of the Crow Tribe through the First Interstate Bank accounts. The funds

remain the Crow Tribe’s throughout this process. Accordingly,_this Court does not

Case 1:19-cv-00010-SPW-T.]C Document 20 Filed 02/14/19 Page 4 of 4

have interpleader jurisdiction over the present case because First Interstate Bank
_ has failed to establish that there are two or more adverse claimants who “may
claim” entitlement to the tribal funds. See 28 U.S.C. § l335(a)(l).
II. Conclusion

For the reasons set forth above, White Clay’s Motion to Quash TR() (Doc.
l5) is GRANTED and his motion for hearing is DENIED as moot. White Clay’s
Second Motion to Quash (Doc. l8) is also DENIED as moot.

lT IS ORDERED that because this Court lacks jurisdiction pursuant to the
federal interpleader statute, this case is DISMISSED without prejudice and the
preliminary injunction hearing set for Thursday, February 14, 2019, at 9:30 a.m. is
VACATED.

DATED this Mii;;;frebruary 2019.

AMM//MQZL;/

’ sUsAN P. wATTERs
United States District Judge

